Title: Enclosure: Aaron Elliott to Hezekiah Lane, 14 September 1791
From: Elliott, Aaron
To: Lane, Hezekiah



Killingworth [Connecticut] Sept 14th Ad 1791
Sir

Agreeable to your request of information, respecting the Steel Furnace, from the Supervisor of Middlesex County; for the information of the Secretary, of Congress; I would Observe
The Furnace, was built by My Father Colo Aaron Elliot, about Fivety, Yeares past, for the purpose of Manufacturing Blistered Steel. It was at first but small, for the sake of Experiment: afterwards inlargd, so as to contain about 25 Ct: (And was the only one in the New England States at the time of the act of Parlement prohibiting aney others being built) And remaind in that cituation untill the commencement of the War, between Great Britain, & the Colonies; at which time the demant became so great, that my Father found himself under the necessity if Inlarging it; which was accordingly done, so as to contain about 2 Tun 10 Ct.
My Father, usd commonly to Manufacture, about 40. or 50. Tuns pr. Year: The price he commonly sold at; was £42 Y: Mony, pr Tun. It might now be afforded at £32: as I have made sundry improvements,& lately, at considerable expence, Inlargd the Works to contain 4 Tun, at a blast; & with but small additional expence is manufacring of it. And were there sufficient encouragemt might easily, inlarge it now so as to contain 10. or 12 Tun.
As to encouragement from this State; there is none; of a bublik nature.
My circumstances, are such, that I am not able, to carrey it on extensively; I have manufatured this Year 4 Tun only; but the Works, is capable of Turning out One Hundred Ton, with Ease, Yearly.
As to Quality; I make Blister, & Faggt, Steel, which answers well, for all kinds of Country use. And had I encouragement, coud make German, Steel, equal in quality to aney made in Germaney.
In hast, am Sir, your Friend. & Humb. Servt
Aaron Elliott Hezekiah Lane Esqr
